                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO
                                ________________________

SAFETREE CONSULTING
and DAMON CHARLES WILLIAMS,

       Petitioners,

v.                                                                   No. 1:21-cv-00317-KWR-JFR


MATTHEW PATRICK ADAMS,

       Respondent.

                                    ORDER OF DISMISSAL

       THIS MATTER is before the Court following Petitioner’s failure to prosecute this action.

Pursuant to the Order to Cure Deficiency (Doc. 4) entered on April 9, 2021, Petitioner was ordered

to prepay the $402.00 filing fee, or alternatively, file a motion to proceed in forma pauperis within

thirty (30) days of the entry the Court’s order.

       Petitioner failed to prepay the $402.00 filing fee, or alternatively, file a motion to proceed

in forma pauperis within the thirty (30) days as directed by the Court. The Court will therefore

dismiss this action without prejudice pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute and

comply with Orders. See Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003) (“Rule 41(b)

… has long been interpreted to permit courts to dismiss actions sua sponte for a plaintiff's failure

to prosecute or comply with the … court’s orders.”).

       IT IS THEREFORE ORDERED that Petitioner’s Motion to Confirm Arbitration Award

(Doc. 1) is DISMISSED WITHOUT PREJUDICE and the Court will enter a separate judgment

CLOSING THIS CASE.
IT IS SO ORDERED.




                    _________________________________
                    KEA W. RIGGS
                    UNITED STATES DISTRICT JUDGE




                      2
